  Case 1:19-cv-01187-RGA Document 13 Filed 05/18/20 Page 1 of 7 PageID #: 57


                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

FLOYD ALAN SMITH, JR. ,

             Plaintiff,

      V.                               : Civil Action No. 19-1187-RGA

CORRINE BRANCH , et al. ,

             Defendants.


Floyd Alan Smith , Morris Community Correctional Center, Dover, Delaware.
Pro Se Plaintiff.



                             MEMORANDUM OPINION




May 18, 2020
Wilmington , Delaware
  Case 1:19-cv-01187-RGA Document 13 Filed 05/18/20 Page 2 of 7 PageID #: 58




Isl Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Floyd Alan Smith, Jr., a former inmate at the Sussex Correctional

Institution , now housed at the Morris Community Correctional Center in Dover,

Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 1). Plaintiff appears pro

se and has been granted leave to proceed in forma pauperis. (D.I. 4). The Court

proceeds to screen the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(a).

                                      BACKGROUND

       Plaintiff alleges that while housed at SCI was forced to participate in the Key

Program under its new director Corrine Branch and supervisor Lisa Daniels. (D.I. 2 at

5). He alleges both Defendants mentally and verbally abused him and threatened to

kick him out of the program. (Id.) . In addition, Plaintiff alleges that he was been forced

to perform a service for SCI with no compensation . (Id.) . He also alleges that it was not

until June 2019 that he was told he was required to have documents signed or he would

not get credit for attending the program . (Id. at 6) . He also alleges that on June 18,

2019 , he met with Branch in the recovery room , and she told Plaintiff that he was

"spreading negativity in the community" and he would not be tested for the next phase

of the program. (Id. at 9) . Finally, Plaintiff complains that his treatment needs are being

ignored. (Id. at 6-7 , 9-11 ). Plaintiff seeks injunctive relief and any other relief deemed

reasonable for verbal and mental abuse.

       Plaintiff availed himself of the prison grievance system, but indicates in the

Complaint that, at the time he commenced the action, the grievance process was not


                                              1
  Case 1:19-cv-01187-RGA Document 13 Filed 05/18/20 Page 3 of 7 PageID #: 59



complete because Branch had not tried to resolve any complaints and ignored Plaintiffs

multiple requests and Daniels had ignored all the counselor requests to resolve

grievances. (Id. at 8).

                              SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio , 726 F.3d 448 ,

452 (3d Cir. 2013) . See also 28 U.S.C . § 1915(e)(2) (in forma pauperis actions) ; 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a prose plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008) ; Erickson v. Pardus , 551 U.S. 89, 93

(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his

complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers. " Erickson v. Pardus, 551 U.S. at 94 (citations

omitted).

       A complaint is not automatically frivolous simply because it fails to state a claim .

"Rather, a claim is frivolous only where it depends 'on an "indisputably meritless legal

theory" or a "clearly baseless" or "fantastic or delusional" factual scenario. "' Dooley v.

Wetzel, 2020 WL 1982194, at *4 (3d Cir. Apr. 27 , 2020) .

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when
                                              2
  Case 1:19-cv-01187-RGA Document 13 Filed 05/18/20 Page 4 of 7 PageID #: 60



ruling on Rule 12(b)(6) motions. Tourscher v. McCullough , 184 F.3d 236, 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile . See Grayson v. Mayview State Hosp., 293

F.3d at 114.

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009) ; Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007) . A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, 574 U.S.10 (2014) . A complaint may not

dismissed , however, for imperfect statements of the legal theory supporting the claim

asserted . See id. at 11.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions , are not entitled to the assumption of truth ;

and (3) when there are well-pleaded factual allegations , assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp. , 809 F.3d 780 ,787 (3d Cir. 2016) . Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed . R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Id.



                                               3
  Case 1:19-cv-01187-RGA Document 13 Filed 05/18/20 Page 5 of 7 PageID #: 61




                                       DISCUSSION

       Under the Prison Litigation Reform Act of 1996, a prisoner must pursue all

available avenues for relief through the prison's grievance system before bringing a

federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731 ,

741 n.6 (2001) ("[A]n inmate must exhaust irrespective of the forms of relief sought and

offered through administrative avenues. "). Section 1997(e) provides, "No action shall

be brought with respect to prison conditions under section 1983 of the Revised Statutes

of the United States, or any other Federal law, by a prisoner confined in any jail, prison ,

or other correctional facility until such administrative remedies as are available are

exhausted ." 42 U.S.C. § 1997(e). The exhaustion requirement is mandatory. Williams

v. Beard, 482 F.3d 637, 639 (3d Cir. 2007). The limitations period for filing a§ 1983

action is tolled during the period that a prisoner spends exhausting his administrative

remedies. See Jones v. Unknown D.O.C. Bus Driver & Transportation Crew, 944 F.3d

478, 480 (3d Cir. 2019) .

       There is no futility exception to§ 1997e's exhaustion requirement. Nyhuis v.

Reno, 204 F.3d 65 , 75-76 (3d Cir. 2000). An inmate must fully satisfy the administrative

requirements of the inmate grievance process before proceeding into federal court.

Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004); see also Oriakhi v. United States, 165 F.

App'x 991, 993 (3d Cir. 2006) ("there appears to be unanimous circuit court consensus

that a prisoner may not fulfill the PLRA's exhaustion requirement by exhausting

administrative remedies after the filing of the complaint in federal court") .



                                              4
  Case 1:19-cv-01187-RGA Document 13 Filed 05/18/20 Page 6 of 7 PageID #: 62



       If the actions of prison officials directly caused the inmate's procedural default on

a grievance, the inmate will not be held to strict compliance with this exhaustion

requirement. See Camp v. Brennan , 219 F.3d 279 (3d Cir. 2000) . In addition , an

inmate's failure to exhaust will be excused "under certain limited circumstances ," Harris

v. Armstrong, 149 F. App'x 58, 59 (3d Cir. 2005) , and an inmate can defeat a claim of

failure to exhaust only by showing "he was misled or that there was some extraordinary

reason he was prevented from complying with the statutory mandate." Davis v.

Warman, 49 F. App'x 365 , 368 (3d Cir. 2002) ; see also Ross v Blake, 136 S.Ct. 1850,

1859-60 (2016) (An administrative procedure is not "available" when "it operates as a

simple dead end; " when it is "so opaque that it becomes .. . incapable of use; " and

when "prison administrators thwart inmates from taking advantage of a grievance

process through machination , misinterpretation , or intimidation. "). "[A]dministrative

remedies are not 'available' under the PLRA where a prison official inhibits an inmate

from resorting to them through serious threats of retaliation and bodily harm ." Rinaldi v.

United States, 904 F.3d 257, 267 (3d Cir. 2018) .

       While exhaustion is an affirmative defense, the Court may sua sponte dismiss an

action pursuant to § 1915A when the failure to exhaust defense is obvious from the face

of the complaint. See Caiby v. Haidle , 785 F. App'x 64, 65 (3d Cir. 2019). Plaintiff

admits that the grievance process was not complete when he filed his Complaint, but

seems to blame Defendants for his failure to exhaust his administrative remedies . I

note, however, that Plaintiff filed the Complaint a mere two days after the date of his last

complaint, making it impossible for him to exhaust his administrative remedies prior to

filing his Complaint. The last date complained of in the Complaint is June 18, 2019 (see
                                              5
   Case 1:19-cv-01187-RGA Document 13 Filed 05/18/20 Page 7 of 7 PageID #: 63



D.I. 2 at 9), and Plaintiff wrote and signed the Complaint on June 20 , 2019. Given

Plaintiff's admission in the Complaint that the grievance process was not complete

when Plaintiff filed this action , dismissal for failure to exhaust is warranted . The

Complaint will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b)(1).

                                       CONCLUSION

       For the above reasons , the Court will : (1) dismiss as moot Plaintiff's request for

counsel (D.I. 12); and (2) dismiss the Complaint without prejudice pursuant to 28 U.S.C.

§. 1915(e)(2)(B) and § 1915A(b)(1) for failure to exhaust administrative remedies.

       An appropriate Order will be entered.




                                              6
